Citation Nr: 1604549	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and from December 1988 to February 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to the benefit currently sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing before a member of the Board in his October 2013 VA Form 9.  A hearing was scheduled for July 2015.  However, correspondence dated in July 2015 states that the Veteran requested a postponement of his hearing.  As such, a remand is warranted in order to reschedule the Veteran for his videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with applicable procedures.  The Veteran and his representative must be notified of the time and place to report for the hearing.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




